UN|TED STATES DlSTRlCT COURT
SOUTHERN DlSTRlCT OF NEW YORK

____________________________ X
C. MICHAEL MARTELL, : No.
Plaintiff, : VER|F|ED CONlPLAlNT
_ VS _
COHEN CLA|R LANS GRElFER
THORPE & ROTTENSTRE|CH, LLP;
ROBERT STEPHAN COHEN; and
SHANNON R. Sli\/lPSON,
Defendants,
____________________________ X

Plaintiff, C. i\/lichael l\/lartell, by counsel, for his Verified Complaint against
Defendants Cohen Clair Lans Greifer Thorpe & Rottenstreich, LLP, Robert Stephan Cohen, and
Shannon R. Simpson (collectively, ”Defendants"), alleges as follows:

NATURE OF THE CASE

1.. This is a diversity action seeking damages arising out of Defendants’ violation
of Section 487 of the Judiciary Law of the State of New York.

2. On or about November 19, 2013, Defendants - acting as attorneys of record
for Plaintiff's former Wife in a divorce action which Plaintiff's former Wife had commenced
against him in the Supreme Court ofthe State of New York (the ”Divorce Action”) - made an
application (the ”Deceitful Application”) to the Supreme Court of the State of New York, County
of New York (the ”Divorce Court"), the court havingjurisdiction over the Divorce Action, to
extend the time for Plaintiff to serve the Summons and Complaint in the Divorce Action for a

period of four months, based upon false statements contained in an affirmation intended by

Defendants to deceive the Divorce Court into believing that the request had been made in good
faith and that therequest, if granted, would be in the best interests of P|aintiff.

3. Based upon the Deceitful Application, the Divorce Court granted the
extension of time requested by Defendants - as a consequence of which Plaintiff suffered
financial damages in an amount in excess of $500,000.

PARTlES

4. Plaintiff, C. i\/lichael l\/lartell (”Plaintiff"), is a natural person domiciled in the
State of i\/laine.

5. Defendant Cohen Clair Lans Greifer Thorpe & Rottenstreich, LLP (”Def.
Cohen Clair") is a partnership organized under the laws ofthe State of New York.

6. Defendant Robert Stephan Cohen (”Def. Cohen”) is a natural person
domiciled in the State of New York. _

7. Defendant Shannon R. Simpson (”Def. Simpson”) is a natural person
domiciled in the State of New York.

JUR|SDlCTlON AND VENUE

8. Plaintiff, C. i\/lichael l\/|artell, is a citizen ofthe State of l\/laine.

9. Def. Cohen Clair is a partnership organized under the laws ofthe State of
New Yorl< and maintaining its principal office for the conduct of business in the State of New
York.

10. Def. Cohen is a citizen of the State of New York.

ll. Def. Simpson is a citizen of the State of New York.

12. The amount of the damages suffered by Plaintiff as a result of Defendants’
attempt to deceive the Divorce Court in the Divorce Action exceeds the`sum of $500,000.

13. The amount of damages suffered by Plaintiff exceeds the sum specified by
28 U.S.C. Section 1332.

14. Upon information and belief, Defendants’ former client and Plaintiff's
former wife, Sally Klingenstein l\/lartell (”l\/ls. Klingenstein”), maintains the sum of money
representing the damages suffered by Plaintiff as a result of Defendants’ wrongful actions in
violation of Section 487 of the Judiciary Law of the State of New York, in an account or accounts
at a financial institution or financial institutions having offices for the conduct of business in the
City, County, and State of New York.

15. This Court may exercise jurisdiction in rem or quasi in rem pursuant to 28
U.S.C. Section 1655.

16. Venue is proper in this judicial district pursuant to 28 U.S.C. Section 1391(b)
in that Def. Cohen Clair is a partnership organized under the laws of New York and maintains its
principal place of business in the judicial district of this Court; Def. Cohen resides in the judicial
district ofthis Court; upon information and belief, Def. Simpson resides in the judicial district of
this Court; and a substantial part, if not all, of the actions giving rise to Plaintiff’s claim in this

action occurred in the judicial district of this Court.

FACTUAL ALLEGAT|GN
(1) The Pre-Nuptial Agreement

17. Plaintiff and l\/ls. Klingenstein were married on August 23, 2003. Plaintiff and
l\/ls. Klingenstein have two children, a daughter born in _and a son born in -(the
”Children”).

18. Four days prior to the marriage between Plaintiff and l\/|s. Klingenstein (the
”I\/larriage"), Plaintiff and l\/ls. Klingenstein executed a pre-nuptial agreement (the ”Pre-Nuptial
Agreement")_. (A copy of Pre-Nuptial Agreement is attached hereto as Exhibit ”1.')

19. As of the date ofthe |\/Iarriage, i\/ls. Klingenstein's assets had a value of
approximately $“, and Plaintiff had a negative net worth. i\/loreover, as of such
time, i\/ls. Klingenstein was an income beneficiary and discretionary principal beneficiary of
numerous family trusts holding assets with an aggregate value of more than $M

20. i\/is. Klingenstein’s 2001 income had been approximately $* and |\/ls.
Klingenstein’s estimated income for calendar year 2002 was a sim_ilar amount.

21. As of the date of execution of the Pre-Nuptial Agreement, Plaintiff's sole
source of income was his annual salary in the amount of $~ from Frost Lighting, lnc.

22. The Pre-Nuptial Agreement provides, among other things, that in the event
i\/ls. Klingenstein or Plaintiff were to commence a divorce action against the other, l\/ls.
Klingenstein would pay to Plaintiff a distributive award in the amount of (a) 5500,000 (as
adjusted for increases in the cost of living [”COLA”] since August 2003) if the date of
commencement were between the date of their fifth wedding anniversary and the date of their

tenth wedding anniversary or (b) the sum of $1,000,000 (as increased by the COLA since August

23, 2003) ifthe date of commencement were between the date oftheir tenth wedding
anniversary and the date of their twentieth wedding anniversary (the ”Distributive Award").
($ee, Exhibit "1" at p.9, pars [C] and [D])

23. The Pre-Nuptial Agreement sets forth two enormously different timetables
for i\/is. Klingenstein's payment of the Distributive Award.

a. if l\/is. Klingenstein were to commence a divorce action against\Plaintiff,
the Distributive Award would be payable to Plaintiff within sixty days after service of process
upon Plaintiff, whereas

b. if Plaintiff were to commence a divorce action against Ms.
Klingenstein, the Distributive Award would be payable to Plaintiff within ten days after entry of
a judgment of divorce dissolving their marriage.

See, Exhibit ”1” at p. 9, pars. [Dj and [C].

24. Under the terms of the Pre-Nuptial Agreement, in the event of
commencement of a divorce between l\/ls. Klingenstein and Plaintiff, it would be in Plaintiff's
financial interests if Ms. Klingenstein were to commence such action and, following such
commencement, if i\/ls. Klingenstein were to serve process upon Plaintiff as soon as possible
rather than to delay service of process until passage of 120 days following commencement of
such action - the maximum period of time prescribed by New York law for service of process
following commencement of a divorce action.

(2) The Separation between Ms. Klingenstein and Plaintiff
25. The marriage between le. Klingenstein and Plaintiff broke down

irretrievably in the spring of 2013. Effective as of that time, I\/ls. Klingenstein and Plaintiff

ceased to cohabit with each other in their spacious, seven bedroom l\/lanhattan apartment (the
”Marital Apt").

26. During the ensuing period of several months, i\/ls. Klingenstein and Plaintiff
discussed the subject of divorce. However, they did not engage in negotiations, either directly
or through counsel.

(3) Engagement of i\/latrimonial Counsel

27. ln or about l\/lay, 2013, l\/ls. Klingenstein retained Def. Cohen Clair (then
known as Cohen Clair Lans Greifer & Thorpe, LLP to represent her in connection with the
impending dissolution of her marriage to Plaintiff. ln mid-August 2013, Plaintiff retained
William S. Beslow, Esq. (”I\/lr. Beslow”) to represent him in connection with the impending
dissolution of his marriage to l\/ls. Klingenstein.

28. At the time of his retention of lVlr. Beslow, Plaintiff had not commenced a
divorce action against i\/ls. Klingenstein, and Plaintiff had no understanding or information
indicating that l\/is. Klingenstein had commenced a divorce action against him.

29. At the time of his retention of l\/lr. Beslow, Plaintiff advised i\/lr. Beslow that
l\/ls. Klingenstein and he had entered into a pre-nuptial agreement prior to their marriage but
further advised l\/ir. Beslow that he did not have a copy thereof.

30. At the time of his retention of i\/ir. Beslow, Plaintiff knew that l\/ls.
Klingenstein had retained Def. Cohen Clair to represent her in connection with the impending
dissolution of her marriage to him, and he advised l\/lr. Beslow of i\/ls. Klingenstein's retention of

Def. Cohen Clair.

31. ln or about mid-September, 2013, l\/lr. Beslow requested Def. Cohen to
provide him with a copy of the Pre-Nuptial Agreement, and l\/lr. Cohen did so on September 25,
2013.

(4) Plaintiff's Discussions with l\/is. Klingenstein About her Commencement
of the Divorce Action

32. During September 2013, Plaintiff spoke with Ms. Klingenstein about the
subject of his staying in the i\/iarital Apt - a spacious $- apartment jointly owned by l\/ls.
Klingenstein and Plaintiff- order to facilitate his spending time with the Children during his
return trips to New York City from the parties' jointly owned home in Scarborough, Maine (the
”l\/laine Home”), where Plaintiff then maintained his primary residence. During those
discussions, i\/ls Klingenstein told Plaintiffthat there existed a court order prohibiting him from
staying in the Marital Apt.

33. As of the date of the discussions referred to in the preceding paragraph,
Plaintiff did not know that |\/ls. Klingenstein had commenced a divorce action against him.

34. During October 2013, l\/ls. Klingenstein and Plaintiff had further discussions
concerning the subject of Plaintiff staying in the lviarital Apt when he came to New York City to
spend time with the Children. Again, l\/ls. Klingenstein told Plaintiff that there existed a court
order prohibiting him from staying in the l\/larital Apt. ln this connection, lVls. Klingenstein told
Plaintiff that she had commenced a divorce action against him. Plaintifftold i\/ls. Klingenstein
that he had no knowledge of her commencement of a divorce against him.

35. On November 1, 2013, Plaintiff met with i\/ir. Beslow. During the course of
that meeting, l\/lr. Beslow accessed court records on his computer. |\/lr. Beslow then advised

Plaintiff that there existed an action entitled ”Sally Klingenstein l\/iartell v. Christopher l\/lichael

l\/lartell” in the Supreme Court of the State of New York, County of New York (the ”Divorce
Action"). At this meeting, l\/lr. Beslow told Plaintiff that under New York law, l\/ls. Klingenstein
had a period of 120 days from the date of the filing of the Summons with Notice (or Summons
without Notice and Verified Complaint as the case might be) to serve process upon him.

36. in view of the fact that l\/ls. Klingenstein's obligation to pay the Distributive
Award would be $500,000 (as adjusted for a COLA) if she commenced a divorce action against
Plaintiff prior to their tenth wedding anniversary on August 23, 2013 or $1,000,000 (as adjusted
for a COLA) if she commenced a divorce action against Plaintiff after their tenth wedding
anniversary on August 23, 2013, Plaintiff presumed that in order to protect her financial
interests, l\/ls. Klingenstein had commenced the Divorce Action prior to August 23, 2013.

37. ln view of the provisions of the Pre-Nuptial Agreement described in
paragraph 23(a) above, it was decidedly and clearly in Plaintiff's financial interests for l\/ls.
Klingenstein to serve process upon him as soon as possible, as ivis. -Klingenstein’s obligation to
pay him the Distributive Award would arise on the sixtieth day following service of process.

38. By reason of Plaintiff's discovery of l\/ls. Klingenstein's commencement of
the Divorce Action and the provisions of the Pre-Nuptial Agreement described in paragraph
23(a) above, in early November 2013, Plaintiff spoke with lVls. Klingenstein about the service of
process upon him, inviting (if not trying to persuade) l\/ls. Klingenstein to serve him with process
and conveying to her his understanding that the pertinent provisions of New York law required
her to serve him with process within 120 days of the date of commencement of the Divorce

Action. l\/ls. Klingenstein did not respond to Plaintiff.

(5) The Non~Existence of Settlement Negotiations as of November 18, 2013

39. As of November 18, 2013, there were no settlement negotiations between
l\/ls. Klingenstein and Plaintiff, directly or indirectly through their counsel. As of that date,
neither l\/ls. Klingenstein nor her counsel had provided any financial information to Plaintiff or
his counsel, other than Def. Cohen’s transmission of a copy of the Pre-Nuptial Agreement to
i\/lr. Beslow on September 25, 2013.

40. As of November 18, 2013, the only substantive contacts between counsel for
i\/ls. Klingenstein and counsel for Plaintiff were (a) a perfunctory five-minute discussion
between Def. Cohen and i\/ir. Beslow on November 1, 2013, following a previously scheduled
meeting between them on another case and (b) a telephone conversation and e-mail exchange
between Def. Cohen and l\/lr. Beslow on November 1, 2013 relating to the subject of Plaintiff's
staying in the i\/larital Apt.

41. As of November 18, 2013, there had been no settlement negotiations
between l\/ls. Klingenstein and Plaintiff.

(6) Plaintiff's Frequent Stays in New York City During the Period Between the Date of
Commencement of the Divorce Action on Julv 30, 2013 and November 18, 2013

42. l\/ls. Klingenstein commenced the Divorce Action on .luly 30, 2013 by causing
the filing of a Summons and Complaint in the Office of the Clerk of New York County, Thus, the
120-day period for service of the Summons and Complaint upon Plaintiff would expire on
November 27, 2013.

43. Plaintiff was physically present in i\/lanhattan during the period between .luly

30, 2013, the date of commencement of the Divorce Action, and November 18, 2013.

44. The frequency of Plaintiff's stays in Nlanhattan during the foregoing period -
stays known to l\/ls. Klingenstein because Plaintiff exercised parental access with the Children
during each such stay - included the following periods:

07/30/ 13 - 08/04/ 13

08/13/13 - 08/14/13

09/08/13 - 09/11/13

09/30/ 13

10/31/13 - 11/1/13
Plaintiff was also physically present in l\/lanhattan ~ in order to exercise parental access with the
Children, with the knowledge of l\/ls. Klingenstein - during the period from November 19, 2013
through November 21, 2013,

45. By reason of Plaintiff's frequent stays in l\/lanhattan during the period from
July 30, 2013 through November 18, 2013, l\/ls. Klingenstein easily could have caused service of
the Summons and Complaint upon Plaintiff in l\/lanhattan prior to November 18, 2013.

46. For a substantial portion of the period between July 30, 2013 and November
18, 2013, Plaintiff was physically present in the parties' home situated in Scarborough, l\/iaine
(the ”l\/laine Home”), a fact known to l\/is. Klingenstein by reason of Plaintiff's engagement in
frequent telephone communications between Plaintiff and l\/ls. Klingenstein and between
Plaintiff and one or both ofthe Children. l\/ls. Klingenstein easily could have caused service of
the Summons and Complaint upon Plaintiff at the i\/laine Home or at the office of Plaintiff's
business, New England Audio Tech, LLC (”NEAT”), located at 11 industrial Way, Atkinson, New

Hampshire (which address was known to l\/is. Klingenstein by reason of her marriage to Plaintiff

10

and her indirect, partial ownership interest in NEAT - the majority interest in Which Plaintiff
owned) during the period between July 30, 2013 and November 18, 2013.

47. Because service of process upon him would have been in Plaintiff's financial
interests, Plaintiff would have happily authorized l\/lr. Beslow to accept service of process on his
behalf or agreed to make himself available to receive service of process.

48. Upon information and belief, during the period between .luly 30, 2013 and
November 18, 2013, Ms. Klingenstein made no effort to cause service ofthe Summons and
Complaint upon Plaintiff.

49. Upon information and belief, l\/ls. Klingenstein's failure to make an effort to
cause service of the Summons and Complaint upon Plaintiff during the period from Ju|y 30,
2013 through November 18, 2013 was in accord with and on the basis of advice rendered on
her behalf (upon information and belief, without l\/ls. Klingenstein's knowledge) by Def. Cohen
Clair, Def. Cohen, and Def. Simpson, advice which - as described below-was conceptualized
and later activated by Def. Cohen Clair, Def. Cohen, and Def. Simpson (upon'information and '
belief, without l\/ls. Klingenstein's knowledge, consent, authorization, or approva|) so as to try
to apply improper financial pressure against Plaintiff in order (a) to foreclose Plaintiff from
engaging in litigation to protect his financial interests in the Divorce Action and (b) to leverage
Plaintiff into settling the financial issues in the Divorce Action on terms enormously unfavorable
to him.

(7) The Disingenuous ”Playbook” Constructed by Def. Cohen Clair, Def. Cohen, and
Def. Simpson

50. i\/ls. Klingenstein is a member of the Klingenstein family, a renowned family

in philanthropic, social, and financial circles. As ofjuly 30, 2013, l\/ls. Klingenstein had a

11

beneficial interest in several trusts created by members of the Klingenstein family (collectively,
the ”Klingenstein Family Trusts”), the aggregate principal value of which then exceeded $-
_, and she received from several of the trusts comprising the Klingenstein Family Trusts
annual distributions of approximately $1 l\/lillion.

51. As of .luly 30, 2013, Plaintiff's financial circumstances were precarious.
Plaintiff's business, NEAT - a full-service concert and touring production company that also
specializes in corporate special events, consulting, and installations - was generating losses, not
profits.

52. As ofjuly 30, 2013, l\/ls. Klingenstein and, upon information and belief, Def.
Cohen Clair, Def. Cohen, and Def. Simpson, understood that NEAT was generating losses, not
profits.

53. As ofJuly 30, 2013, Plaintiff's liquid assets had a value of approximately
$m- upon information and belief, a fact known to i\/ls. Klingenstein and, upon information
and belief, a fact known to Def. Cohen Clair, Def. Cohen, and Def. Simpson.

54. As of July 30, 2013, the cashflow from NEAT was cyclica| and l\/ls. Klingenstein
knew, based upon financial information available to her and her awareness of Plaintiff's past
business practice, that during the ensuing period of not fewer than six months, the cashflow
from NEAT would be insufficient to source payments to Plaintiff. Upon information and belief,
i\/ls. Klingenstein shared her knowledge with Def. Cohen Clair, Def. Cohen, and Def. Simpson.

55. As of july 30, 2013, l\/is. Klingenstein knew that Plaintiff's source of cashflow

was, and would continue to be, insufficient to enable him to pay his reasonable living expenses,

12

including the carrying costs in connection with the i\/iaine Home. Upon information and belief,
l\/is. Klingenstein shared her knowledge with Def. Cohen Clair, Def. Cohen, and Def. Simpst`in.~§.
f`»- 13 56. For a period of several years prior to .luly 30, 2013, (a) i\/ls. Klingenstein had
transferred to Plaintiff, from distributions made to her by several of the trusts comprising the
Klingenstein Family Trusts, the sum of $10,000 each month (the ”$10,000 l\/lonthly Support
Payments”) in order to help enable Plaintiff to pay his reasonable living expenses and (b) i\/ls.
Klingenstein paid for additional living expenses incurred by Plaintiff through his use of credit
cards attached to accounts in her name. Upon information and belief, on or before July 30,
2013, l\/ls. Klingenstein communicated these facts to Def. Cohen Clair, Def. Cohen, and Def.
Simpson.

57. As of August 1, 2013, l\/is. Klingenstein ceased to make the $10,000 l\/ionthly
Support Payments and peremptorily cut-off Plaintiff's right to use the credit cards that he had
previously used to pay a portion of his living expenses. Upon information and belief, l\/is.
Klingenstein took these actions based upon advice rendered or instructions given to her by Def.
Cohen Clair, Def. Cohen and Def. Simpson.

58. As ofJuly 30, 2013 and throughout the period from July 30, 2013 through
November 18, 2013, Def. Cohen Clair, Def. Cohen, and Def. Simpson had sound reason to
believe that (a) Plaintiff lacked the financial capability to pay for all of his reasonable living
expenses, (b) Plaintiff lacked the financial capability to incur and pay for substantial legal fees in
asserting his rights relating to issues concerning the Children and concerning financial issues
arising out of his marriage to lVls. Klingenstein, (c) if Ms. Klingenstein were to serve the

Summons and Complaint upon Plaintiff within the 120-day period following commencement of

13

the Divorce Action, as prescribed by New York law, she would be obligated to pay Plaintiff a
Distributive Award in the amount of $500,000 (as increased by COLA) within 60 days after such
service, resulting in Plaintiff having the funds to live comfortably and to compensate his counsel
during any period of negotiations or litigation relating to or arising out of the Divorce Action.

59.'Def. Cohen Clair, Def. Cohen, and Def. Simpson designed a strategy or
playbook (upon information and belief, without l\/ls. Klinlgenstein’s approval, knowledge, or
agreement) consisting of two plays: (a) commencement of a divorce action prior to l\/ls.
Klingenstein and Plaintiff's tenth wedding anniversary so as to limit the Distributive Award
payable to Plaintiff to $500,000 (as increased by COLA) and (b) delay of service of process in
such divorce action for as long a period of time as possible, in order to create financial leverage
in favor of i\/ls. Klingenstein which, as furthered by aggressive actions which Def. Cohen Clair,
Def. Cohen, and Def. Simpson intended'to implement against Plaintiff, would be sufficiently
powerful so as to cause Plaintiff to be unable to litigate issues in the Divorce Action and,
consequently, to pressure Plaintiff to acquiesce in unreasonable settlement demands which
they intended to present to counsel for Plaintiff as soon as they were in a position to assert
such leverage (the ”Playbook").

60. Def. Cohen Clair, Def. Cohen, and Def. Simpson carried out the Playbook
(upon information and belief, without l\/ls. Klingenstein's approval, knowledge, or agreement), a
central feature of which was to deceive the Divorce Court by seeking to enlarge the 120-day
period of time for Ms. Klingenstein to serve the Summons and Complaint upon Plaintiff based
upon a false, dishonest representation - to be made by Def. Simpson under the penalties of

perjury - that l\/ls. Klingenstein sought such enlargement out of a purported concern that

14

service of process would distress Plaintiff and, thus, jeopardize and/or undermine the
settlement process which had yet to begin.
(8) Def. Simpson’s Disingenuous, Dishonest, iViisleading, and Deceptive Statements
to the Divorce Court to Persuade it to Grant the Deceitful Application for
issuance of an Ex Parte Order Enlarging i\/is. Klingenstein's Time to Serve Process
in the Divorce Action Upon Plaintiff for an Additional Period of 120 Davs
61. On ianuary 15, 2014, Plaintiff met with i\/ir. Bes|ow in i\/ir. Beslow's office.
During the course of the meeting, i\/ir. Beslow telephoned Def. Simpson to confirm that |\/is.
Klingenstein had commenced a divorce action against Plaintiff.
62. As of such date, service of process was (a) overdue, in the event i\/is.
Klingenstein had commenced a divorce action against Plaintiff prior to September 17, 2013, (b)
not yet due, in the event i\/is. Klingenstein had commenced a divorce action against Plaintiff
subsequent to September 17, 2013, or (c) due on that very date, in the event iVis. Klingenstein
had commenced a divorce action against Plaintiff on September 17, 2013.
63. Upon information and belief, Def. Simpson told i\/ir. Beslow that i\/is.
Klingenstein had commenced a divorce action against Plaintiff, that Nis. Klingenstein had
applied to the Supreme Court of the State of New York, County of New York (the ”Divorce
Court”) for an ex parte order extending i\/is. Klingenstein's time to serve process upon Plaintiff,
and that the Divorce Court had granted i\/is. Klingenstein's application.
64. Following the telephone conversation between i\/ir. Beslow and Def. Simpson
referenced in paragraphs 62 and 63 above, i\/ir. Beslow forwarded to Def. Simpson an e-mail
requesting Def. Simpson to provide him that day with (a) a copy ofthe Summons and Complaint

filed by Def. Cohen Clair on behalf of Ms. Klingenstein in the Divorce Action, (b) a copy of the

papers filed in support of i\/is. Klingenstein's application for issuance of an ex parte order

15

enlarging her time to serve process upon Plaintiff in the Divorce Action, and (c) a copy of the ex
parte order issued by the Divorce Court.

65. Later that day, i\/ir. Beslow forwarded to Def. Cohen an e-mail repeating the
request contained in his e-mail to Def. Simpson described in paragraph 64 above.

66. Def. Simpson failed to respond to the e-mail which l\/ir. Beslow sent to her,
and Def. Cohen failed to respond to the e-mail which i\/ir. Beslow sent to him.

67. As a result of the failure by Def. Simpson and Def. Cohen to respond to i\/ir.
Beslow's emails, on the following day - ianuary 16, 2014 - Plaintiff and i\/ir. Beslow traveled to
the Divorce Court so that Plaintiff (who had not yet been served with process in the Divorce
Action, thus foreclosing his attorney, i\/ir. Beslow, from inspecting any documents filed on
behalf of i\/|s.~Klingenstein in the Divorce Action because i\/ir. Besiow was not ”counsel of
record" and, consequently, could not lawfully access documents filed in the Divorce Action)
could requisition the file in the Divorce Action (”the Divorce Action Fi|e”) and, thereupon,
review with i\/ir. Beslow the original documents a copy of which Mr. Beslow had requested Def.
Simpson and Def. Cohen to send to him.1

68. As of .lanuary 16, 2014, the Divorce Action File contained the following
documents: (a) Summons dated .luly 30, 2013 and Complaint, sworn to by i\/is. Klingenstein on
July 29, 2013, (b) Affirmation of Def. Simpson, dated November 18, 2013 (the ”Simpson Aff.");

and (c) ex parte order dated November 21, 2013 (the ”Ex Parte Order”) enlarging i\/is.

 

1 Subsequent to Plaintiff and iVir. Beslow traveling to the Divorce Court to inspect the Divorce
Action File on .lanuary 16, 2014, Def. Simpson forwarded to i\/ir. Beslow the documents he had
requested in his e-mail to Def. Simpson dated ianuary 15, 2014.

16

Klingenstein's time to serve process upon Plaintiff for an additional period of 120 days,
measured from November 27, 2013, signed by i_~ion. i\/iartin Schoenfeld (”Judge Schoenfeld”).

69. As described below, the Simpson Aff. was disingenuous, dishonest,
deceptive, and misleading insofar as it failed to disclose critically important facts which, if
disclosed, would likely have caused Judge Schoenfeld not to issue the Ex parte Order because
the application filed by Def. Cohen Clair on behalf of i\/is. Klingenstein was based upon the
dishonest and false representation contained in the Simpson Aff. that service of process upon
Plaintiff would disturb or upset Plaintiff and, thus, would jeopardize or undermine negotiations
between i\/is. Klingenstein and Plaintiff as to resolution of the issues arising out ofthe Divorce
Action,

(a) The Attempt to Deceive the Divorce Court By the
Purposeful Omission of Relevant Facts

70. The foundation of the argument contained in the Simpson Aff. is Def.
Simpson’s purposeful omission of the following facts in furtherance of the intention by Def.
Cohen Clair, Def. Cohen, and Def. Simpson to deceive the Divorce Court into believing that
extension ofthe 120-day period prescribed by law would be in the best interests of Plaintiff:

a. i\/is. Klingenstein could easily have served process in the Divorce Action
upon Plaintiff during the 110-day period between .luly 30, 2013 and November 18, 2013 (the
date Def. Simpson signed the Simpson Aff.), since Plaintiff was often physically present in
l\/'ianhattan during that period to exercise parental access with the Children, with the
knowledge of i\/is. Klingenstein;

b. i\/is. Klingenstein had made no effort to cause service of process in the

Divorce Action upon Plaintiff during the period between July 30, 2013 and November 18, 2013;

17

c. During the period between July 30, 2013 and November 18, 2013, Def.
Cohen Clair, Def. Cohen, and Def. Simpson had not disclosed to i\/ir. Beslow that iVis.
Klingenstein had commenced the Divorce Action;

d. During the period between July 30, 2013 and November 18, 2013, Def. ~
Cohen Clair, Def. Cohen, and Def. Simpson did not request i\/ir. Beslow to accept service of
process in the Divorce Action on behalf of Plaintiff or to take any steps to facilitate service of
process in the Divorce Action upon Plaintiff;

e. Service of process in the Divorce Action upon Plaintiff within the 120-
day period prescribed by law would have been in Plaintiff's financial interests and there existed
no reason Plaintiff would not have been happy with and pleased by i\/is. Klingenstein arranging
for service of process in the Divorce Action upon him.

f. i\/is. Klingenstein's interests - adverse to those of Plaintiff- would be
served by an enlargement of i\/is. Klingenstein's time to effect service of process in the Divorce
Action upon Plaintiff;

g. Service of process in the Divorce Action upon Plaintiff would start the
clock on a 60-day period within which i\/is. Klingenstein would have the obligation to pay
Plaintiff the sum of $500,000 (as increased by COLA), pursuant to the terms of the Pre-Nuptial
Agreement, which agreement is not attached to the Complaint or the Simpson Aff., thus
preventing .iudge Schoenfeld from reading the Pre-Nuptial Agreement and making an informed
judgment - based upon the express terms of the Pre-Nuptial Agreement -that the application
filed by Def. Cohen Clair on behalf of l\/is. Klingenstein was disingenuous, dishonest, misleading,

and deceptive and, according|y, that it should be denied;

18

h. (i) i\/is. Klingenstein was enormously wealthy; (ii) i\/is. Klingenstein had
cut-off the $10,000 i\/ionth|y Transfers to Plaintiff; (iii) i\/is. Klingenstein had cut-off Plaintiff's
right to charge a portion of his living expenses against credit card accounts in Plaintiff's name;
(iv) Plaintiff had only de minimis liquid assets; and (v) NEAT, Plaintiff's sole source of income,
was then experiencing a substantial cashflow shortfall;

i. As of November 18, 2013, (i) there had been no negotiations between
iVis. Klingenstein and Plaintiff or between iVis. Klingenstein's counsel and Plaintiff's counsel and
(ii) neither i\/is. Klingenstein nor Plaintiff - directly or through counsel - had made a settlement
proposal or, indeed, had even produced any financial information for consideration by the
other in reaching an informed judgment as to settlement of the financial issues arising out of
the marriage between i\/is. Klingenstein and Plaintiff.

j. Upon information and belief, the underlying purpose ofthe application
made by Def. Cohen Clair on behalf of iVis. Klingenstein was (i) to obviate the likelihood that iVis.
Klingenstein's transfer of $500,000 (as increased by COLA) to Plaintiff would provide Plaintiff
with funds which he could use to support himself and to compensate his counsel for all
reasonable legal fees incurred by him in connection with the negotiation of a fair settlement of
all issues arising out of the marriage between i\/is. Klingenstein and Plaintiff or, in the absence
of a negotiated settlement, in connection with the litigation of the Divorce Action and (ii) to
enable Def. Cohen Clair, Def. Cohen, and Def. to exert financial pressure against Plaintiff in
order to coerce him into acquiescing in a settlement of financial issues arising out of the

marriage between iVis. Klingenstein and Plaintiff on terms which would provide Plaintiff with

19

substantially less property than he would otherwise be entitled to receive and, thus, a
settlement which would be contrary to his best interests.

71. Having purposefully withheld from the Divorce Court the facts contained in
paragraph 70 above, the Simpson Aff. stated only the following which - leaving aside the
purposeful omission of the facts contained in paragraph 70 above - was, in and of itself,
disingenuous, dishonest, misleading, and deceptive and designed to cause the Divorce Court to
believe that its granting the ex parte application filed by Def. Cohen Clair on behalf of i\/is.
Klingenstein would be a benign act in the best interests of both i\/is. Klingenstein and Plaintiff:

The parties have been attempting to resolve issues
with respect to custody of their two children as well as
any financial obligations between them (Emphasis added)

This extension of time is respectfully requested so
that the parties may continue their efforts to resolve the
dissolution of their marriage without litigation (Emphasis
added)

it is our (and our client's hope) that the best chance
for a non-litigated settlement and the most amicable
resolution possible will be enhanced by receipt of the
requested extension (Emphasis added)

72. Upon information and belief, at the time Def. Simpson signed the Simpson
Aff., Def. Simpson knew that the statements described in paragraph 71 were disingenuous and
untrue; Def. Cohen knew that the statements contained in paragraph 71 were disingenuous
and untrue; and iVis. Klingenstein was unaware ofthe statements contained in paragraph 71
and, moreover, was unaware of then statements contained in paragraph 71.

73. Upon information and belief, at the time Def. Simpson submitted the

Simpson Aff. to the Divorce Court, (a) Def. Cohen Clair, Def. Cohen, and Def. Simpson intended

20

to deceive the Divorce Court into believing that i\/is. Klingenstein intended to make a bona fide
proposal to settle financial issues arising out of the marriage between Plaintiff and her, and (b)
Def. Cohen Clair, Def. Cohen, and Def. Simpson had sound reason to believe that ”the most
amicable resolution possible” would not be enhanced ”by [i\/is. Klingenstein's] receipt of the
requested extension.”

74. Upon information and belief, as of the date of issuance of the Ex Parte Order,
Def. Cohen Clair, Def. Cohen, and Def. Simpson determined - without iVis. Klingenstein's
knowledge, approval, or agreement - that they would use the additional four-month period of
time to serve the Summons and Complaint upon Plaintiff (through iViarch 27, 2014) to leverage
Plaintiff into resolving all financial issues arising out of his marriage to i\/is. Klingenstein on
terms that would be enormously unfair to him.

(b) Objective, irrefutable Evidence Showing the intent of
Def. Cohen Clair, Def. Cohen, and Def. Simpson to
Deceive the Divorce Court

75. Within two weeks of the date of issuance of the Ex Parte Order, Def. Cohen
forwarded to i\/ir. Beslow a letter containing a settlement proposal on behalf of i\/is.
Klingenstein (the ”Bad Faith Proposal”). The relevant provisions of the Bad Faith Proposal are
as follows:

(i) Def. Cohen represented falsely that the equity in the i\/iarital

Apt was only $4 i\/iillion and, accordingly, represented falsely that pursuant to the terms of the
Pre~Nuptial Agreement Plaintiff would be entitled to a distributive award of only $2 i\/iillion with

respect to the i\/iarital Apt;

21

(ii) Def. Cohen represented falsely that under paragraph 9.3(C) of
the Pre-Nuptial Agreement, Plaintiff would be entitled to a distributive award of $500,000 [not
$1.0 ivii|lion], subject to COLA provided for in paragraph 9.3(F) of the Pre-Nuptial Agreement
with respect to the i\/iarital Apt, because i\/is. Klingenstein and Plaintiff had ”separated after '
their fifth wedding anniversary but prior to their tenth [wedding] anniversary.”

(iii) Def. Cohen stated that i\/is. Klingenstein, Def. Cohen Clair, and
he expected Plaintiff to ”cooperate with [iVis. Klingenstein] in meeting his obligation to repay to
Ms. Klingenstein the ”S4 million in loans” which l\/is. Klingenstein had made to NEAT - a false
statement insofar as iVis. Klingenstein had not made $4 i\/iiilion in loans to NEAT.

76. Leaving aside the value, if any, of NEAT and the value of articles of tangible

personal property owned by iVis. Klingenstein and Plaintiff, the Bad Faith Proposal provided that

(i) Plaintiff would receive the (1) sum of $500,000 (as increased by
COLA in the amount of $151,512) for the distributive award relative to the i\/iarital Apt, (2) the
sum of $2 i\/iillion, representing his one-half share ofthe alleged $4 iViillion in equity in the
i\/iarital Apt, and (3) one-half ofthe value of the real property owned by i\/is. Klingenstein and
Plaintiff in the State of i\/iaine [having a value of approximately $1.5 i\/iiilion] for a total of
approximately $3,375,000 but

(ii) in a transaction related to but technically independent of
settlement of the Divorce Action, Plaintiff would repay to iVis. Klingenstein the ”$4 l\/iillion in
loans” which i\/is. Kingenstein had allegedly made to NEAT.

77. Thus, the Bad Faith Proposal provided for Plaintiff to receive (leaving aside

the value, if any, of NEAT and the value of a one-half interest in the articles of tangible personal

22

property owned by iVis. Klingenstein and Plaintiff, collectively the ”Other Property”) an award
of cash and property having a value of approximately $3,375,000 but to repay ”the $4 i\/iillion in
loans” which i\/is. Klingenstein had allegedly made to NEAT.

78. Under the Bad Faith Proposal, leaving aside the value of the Other Property,
Plaintiff would receive cash and property having a value of approximately $3,375,000 but would
undertake to pay to i\/is. Klingenstein the sum of $4,000,000. .

79. Thus, the net effect of the Bad Faith Proposal was that leaving aside the
value of the Other Property which Plaintiff would retain, Plaintiffwould have a net liability of
$625,000; i.e., 53,375,000 cash and property received, as reduced by a $4,000,000 payment to
|\/is. Klingenstein.

80. That the Bad Faith Proposal was enormously and outrageously unreasonable
is illustrated and proven conclusively by the fact that on April 10, 2015, when i\/is. Klingenstein
and Plaintiff settled all issues arising out of the Divorce Action and all issues related to the
alleged ”$4 million in loans” which i\/is. Klingenstein had - according to Def. Cohen - made to
NEAT, leaving aside the value of NEAT (of which Plaintiff received sole ownership) and the value
of the articles of tangible personal property owned by i\/is. Klingenstein and Plaintiff, which they
agreed to divide equitably between them, Plaintiff received cash and property having an
aggregate value in excess of $6,250,000.

81. That Def. Cohen Clair, Def. Cohen, and Def. Simpson intended to deceive the
Divorce Court into issuing the EX Parte Order in order to leverage Plaintiff into entering into an
enormously one-sided, unfair, and unreasonable, and unconscionable settlement agreement by

delaying, for as long as possible, Plaintiff's receipt of the $500,000 distributive award (as

23

increased by COLA) provided for in the Pre-Nuptial Agreement, thereby interfering with and
undermining Plaintiff's capability to pay his reasonable living expenses and to pay his
reasonable attorneys’ fees incurred in the Divorce Action, is further illustrated by iVis.
Klingenstein's ensuing course of conduct vis-a-vis NEAT - upon information and belief,
conceived, orchestrated, and implemented by Def. Cohen Clair, Def. Cohen, and Def. Simpson,
with the assistance of outside counsel - the purpose of which was to force NEAT out of business
based upon the false assertion that iVis. Klingenstein had made ”$4 million in loans” to NEAT,
evidenced by a purported note dated as of i\/iarch 1, 2005 and that iVis. Klingenstein had the
right to sue NEAT for payment of such loans.

82. As of February 3, 2014, Plaintiff had not responded to the Bad Faith Proposal,
except insofar as by email written in ianuary 2014, l\/lr. Beslow requested Def. Simpson to
produce a copy of documents relative to the loans allegedly made to i\/is. Klingenstein by one or
more of the Klingenstein Family Trusts, related to the purchase of the |Vlarital Apt which,
according to Def. Cohen and Def. Simpson, reduced the equity in the l\/larital Apt for the
purpose of the calculation of the value thereof subject to division between iVis. Klingenstein
and Plaintiff pursuant to and in accord with paragraph 9(C) of the Pre-Nuptial Agreement.

83. Upon information and belief, upon the advice of, in concert with, or at the
request of, Def. Cohen Clair, Def. Cohen, and Def. Simpson, on February 3, 2014, the law firm
Pierce Atwood LLP - acting on behalf of i\/is. Klingenstein, pursuant to a retainer agreement
between such law firm and i\/is. Klingenstein signed by such law firm and iVis. Klingenstein, upon
information and belief, in December 2013 - forwardedto NEAT a DEMAND FOR PAYiViENT (the

”Demand Letter”), stating in part as follows:

24

This firm represents Sally Klingenstein i\/iartell, the current
holder of a certain Demand Note dated as of iViarch 1, 2005 in the
original principal amount of $4,000,000 (the ”Note”), given by
New England Audio Tech, LLC (the ”Borrower”).
Demand is hereby made upon New England Audio Tech,
LLC for the full and immediate payment of all amounts due and
owing under the Note which, as ofJanuary 31, 2014, are as
follows: outstanding principal of $4,000,388.13, and accrued
interest of $1,042,520.97, for a total outstanding balance
of $5,042,909.102
84. Upon information and belief, the purpose of the Demand Letter was to apply
pressure against Plaintiff - through the threat of foreclosing on the Note and, consequently,
driving NEAT out of business, since it was then operating at a loss - to acquiesce in the Bad Faith
Proposal,
85. Upon information and belief, at the time of issuance ofthe Demand Letter,
Def. Cohen Clair, Def. Cohen, and Def. Simpson intended the Demand Letter to apply pressure
against Plaintiff - through the threat of i\/is. Klingenstein foreclosing on the Note and,
consequently, driving NEAT out of business - to induce him to acquiesce in the Bad Faith
Proposai.

86. As of February 3, 2014, the Note referred to in the Demand Letter did not

exist (except in draft form) by reason of the fact - upon information and belief, unknown to iVis.

 

2 The total outstanding balance is based on presently available information. iVis. i\/iartell
reserves the right to amend the amount indicated above to include the full amount of the
Borrower’s debt to iVis. iViartell. in addition, the Borrower’s records with respect to the loan
from iVis. i\/iarteli show an inconsistency of $635, 688. 40. The above outstanding balance does
not include this figure. i\lis. l\/iartell reserves the right to claim the additional $635, 688. 40 upon
further review of the relevant financial records.

25

Klingenstein at such time but known to Def. Cohen Clair, Def. Cohen, and Def. Simpson at such
time - that no one had ever signed it on behalf of NEAT.

87. Upon information and belief, as of December 4, 2013, when Def. Cohen
wrote and forwarded the letter containing the Bad Faith Proposal, and as of February 3, 2014,
when Pierce Atwood LLP issued the Demand Latter, Def. Cohen Clair, Def. Cohen, and Def.
Simpson knew that no one had ever signed the Note on behalf of NEAT and, thus, that the Note
was not a legally binding document but, rather, was a legal nullity. (Hereinafter, the ”Note”
will be referred to as the ”Bogus Note.")

88. NEAT did not respond to the Demand Letter.

89. On or about i\/iay 16, 2014, iVis. Klingenstein commenced an action against
NEAT in the Superior Court of the County of Rockingham County, State of New Hampshire, for
breach of contract based on NEAT’s failure to make payments allegedly due i\/is. Klingenstein
under a purported loan agreement evidenced by the Bogus Note (the ”Action on the Bogus
Note”).

90. Upon information and belief, iVis. Klingenstein commenced the Action on the
Bogus Note (a) upon the recommendation, suggestion, advice, or opinion of Def. Cohen Clair,
Def. Cohen, and Def. Simpson, (b) with the knowledge and approval of Def. Cohen Clair, Def.
Cohen, and Def. Simpson, and (c) without the knowledge that the Action on the Bogus Note
was baseless, both legally and factually.

91. The purpose of i\/is. Klingenstein's commencement of the Action on the

Bogus Note was to harass Plaintiff by forcing him to engage counsel to litigate such action and

26

to incur counsel fees in defending such action, notwithstanding the lack of merit therein,
thereby putting additional pressure on Plaintiffto acquiesce in the Bad Faith Proposal.

92. Upon information and belief, issuance ofthe Demand Letter and
commencement of the Action on the Bogus Note were undertaken at the suggestion of, advice
of, or opinion of Def. Cohen Clair, Def. Cohen, and Def. Simpson as part of a strategy and plan -
conceptualized by Def. Cohen Clair, Def. Cohen, and Def. Simpson (without i\/is. Klingenstein's
knowledge, approval, or agreement) not later than the date of Def. Simpson’s execution of the
Simpson Aff. and the submission of the Deceitful Application to the Supreme Court - to exert
leverage against Plaintiff in order to pressure him into accepting an unconscionabie,
unreasonable, and unfair agreement settling ali financial issues relating to or arising out of (a)
the marriage between iVis. Klingenstein and Plaintiff and (b) NEAT’s indebtedness, if any, to Ms.
Klingenstein,

93. The actions of i\/is. Klingenstein subsequent to November 18, 2013, described
in paragraphs 75 through 92 above, all of which took place as a result of the advice, opinion,
and strategy designed and effectuated by Def. Cohen Clair, Def. Cohen, and Def. Simpson
further demonstrate that as of the time of Def. Simpson’s execution of the Simpson Aff. and as
of the time of submission of the Deceitful Application to the Divorce Court, Def. Cohen Clair,
Def. Cohen, and Def. Simpson (a) intended not to enter into a good faith negotiation with ivir.
Beslow, as attorney for Plaintiff, (b) intended to issue the Bad Faith Proposal promptly after
issuance of the Ex Parte Order, (c) intended to arrange for |\/is. Klingenstein to engage New
Hampshire counsel to issue the Demand Letter and, thereafter, to commence the Action on the

Bogus Note, and (d) intended to pursue a course of action designed to harass and coerce

27

Plaintiff into acquiescing in a resolution of all issues arising out of his marriage to l\/is.
Klingenstein on termsthat would be enormously unreasonable and unfair to Plaintiff.

(9) The $500,000 Damage Caused to Plaintiff by the Deceitful Application and
Plaintiff's Attempt to Undo the Damage Embedded in the EX Parte Order

94. Upon information and belief, during the period between November 21, 2013,
the date of issuance of the Ex Parte Order, and November 27, 2013, the 120th day subsequent
to commencement of the Divorce Action, i\/is. Klingenstein made no effort to serve the
Summons and Complain in the Divorce Action upon Plaintiff.

95. During the period between November 21, 2013 and November 27, 2013,
Plaintiff was physically present in Boston, i\/iassachusetts.

96. Upon information and belief, Plaintiff's whereabouts during the period
between November 21, 2013 and November 27, 2013 were unknown to iVis. Klingenstein
during such one-week period.

97. Upon information and belief, in the event Judge Schoenfeld had denied the
Deceitful Application, iVis. Klingenstein would have been unable to serve the Summons and
Complaint upon Plaintiff within the period from November 21, 2013 from November 27, 2013.

98. Upon information and belief, in the event iudge Schoenfeld had denied the
Deceitful Application, the Divorce Action would have abated as of November 28, 2013 - without
any action on the part of Plaintiff - or would have been subject to a motion to dismiss by reason
of i\/ls. Klingenstein's failure to effectuate service of the Summons and Complaint upon Plaintiff
within the 120-day period following commencement of the Divorce Action.

99. As shown in paragraph 36 above, in the event of the abatement or dismissal

of the Divorce Action, upon commencement of another divorce action by either l\/is.

28

Klingenstein against Plaintiff or by Plaintiff against i\/is. Klingenstein`(the ”Second Divorce
Action”), the distributive award provided for in the Pre-Nuptial Agreement would have been
$1.0 i\/iillion (as increased by COLA), not $500,000 (as increased by COLA), because the date of
commencement of the Second Divorce Action would have been subsequent to August 23, 2013,
the tenth wedding anniversary of the marriage between iVis. Klingenstein and Plaintiff.

100. By reason of the foregoing, Plaintiff suffered damage in the amount of not
less than $500,000 (as increased by COLA) as a result of issuance of the Ex Parte Order,

101. in order to attempt to undo the damage to him arising out ofthe EX Parte
Order, on February 7, 2014, Plaintiff moved the Divorce Court for an order vacating the Ex Parte
Order on the ground of fraud, i.e., Def. Cohen Clair, Def. Cohen, and Def. Simpson had caused
Judge Schoenfeld to issue the Ex Parte Order on the basis of their submission of the deceitful,
disingenuous, misleading, and dishonest Simpson Aff. and the Deceitful Application (the
”Vacate iviotion”).

102. The Divorce Action and, thus, the Vacate i\/iotion were assigned to Hon.
Deborah A. Kaplan, J.S.C. (”Judge Kaplan”).

103. Upon information and belief, Judge Kaplan declined to transfer the Vacate
i\/iotion to Judge Schoenfeld for determination by him.

101. i\/is. Klingenstein filed papers in opposition to the Vacate i\/iotion.

104. As a result of Judge Kaplan’s decision not to transfer the Vacate i\/iotion to
Judge Schoenfeld, a decision on the Vacate i\/iotion would not be made by Judge Schoenfeld -

the only person who knew and, therefore, could rule whether the Ex Parte Order had been

29

issued as a result ofthe commission of fraud upon him and, thus, the Divorce Court - but by
Judge Kaplan.

105. Upon information and belief, Judge Kaplan could not rule - one way or the
other - whether Judge Schoenfeld would have declined to issue the Ex Parte Order in the event
he knew that (a) the Simpson Aff. was disisngenuous, misleading, dishonest, and untruthful and
(b) Plaintiff would have derived a substantial financial benefit, with no offsetting detriment, if
iVir. Klingenstein served the Summons and Complaint upon him within the 120-day period
following commencement of the Divorce Action.

106. Upon information and belief, as a matter of law Plaintiff's establishing that
Def. Cohen Clair, Def. Cohen, and Def. Simpson had attempted to deceive the Divorce Court in
submitting the Simpson Aff. and the Deceitful Application would have been insufficient to
persuade Judge Kaplan to grant the Vacate Motion - as Plaintiff faced the heavy evidentiary
burden of proving, by clear and convincing evidence, that judge Schoenfeld had issued the Ex
Parte Order as the result of fraud perpetrated upon him by Def. Cohen Clair, Def. Cohen and
Def. Simpson.

107_. Based upon the impossibility of prevailing on the Vacate i\/iotion by reason
ofiudge Kaplan’s determination not to transfer such motion to Judge Schoenfeld for
determination (and leaving aside the heavy burden of proof which would be imposed upon
him, as a matter of law), Plaintiff had no viable course of action but to negotiate an agreement
with i\lir. Klingenstein by which he would withdraw the Vacate i\/iotion and iVis. Klingenstein

would pay the $500,000 distributive award (with COLA) due him under the Pre-Nuptial

30

Agreement so that he would have the financial capability to support himself and to compensate
his counsel in connection with and during the pendency of the Divorce Action.

107. By stipulation dated entered into on August 1, 2014, i\/is. Klingenstein and
Plaintiff agreed that Plaintiff would withdraw the Vacate i\/lotion, i\/is. Klingenstein would pay
Plaintiff, within one day after the date of execution of such stipulation, the sum of $402,439,
which, together with a $250,000 payment which i\/is. Klingenstein had made to Plaintiff in mid-
i\/iarch 2014, pursuant to stipulation dated i\/larch 14, 2014, satisfied the $500,000 distributive
award (as increased by COLA) due Plaintiff under the Pre-i\luptial Agreement, and Plaintiff
would accept such payment in satisfaction of his right to receive a distributive award pursuant
to paragraph 9(C) of the Pre-Nuptial Agreement.

108. Subsequent to and as a result of his receipt of the distributive award
referred to in paragraph 107 above, Plaintiff had the requisite financial wherewithai to pay his
reasonable living expenses and to litigate all issues arising out ofthe Divorce Action and the
Action on the Bogus Note,

109. During the remaining months of 2014, there were no negotiations between
iVis. Klingenstein and Plaintiff as to resolution of the financial issues arising out of the Divorce
Action and/or the Action on the Bogus Note because Plaintiff determined not to respond to the
Bad Faith Proposal until (a) his attorney in the Divorce Action had conducted sufficient pre-trial `
discovery to demonstrate the baselessness of the Bad Faith Proposal, as well as to establish his
rights under the Pre-Nuptial Agreement, and (b) his attorney in the Action on the Bogus Note
had conducted pre-trial discovery to demonstrate that such action was baseless and frivolous,

especially by reason of the fact that no one have ever signed the Bogus Note on behalf of NEAT.

31

110. By the late winter of 2014-2015, Plaintiff had established the baselessness
of both the Bad Faith Proposal and the Action on the Bogus Note., as well as his rights under
the Pre-Nuptial Agreement. As a result, negotiations as to resolution of the financial issues
arising out of the Divorce Action began - for the first time.

(10) The Settlement Agreement and Plaintiff's Reservation of the Right to i\liake
Claims Against Def. Cohen Clair, Def. Cohen, and Def. Simpson, including a
Claim for Treble Damages Under iudiciary Law Section 487

108. On April 10, 2015, i\/is. Klingenstein and Plaintiff settled, as between them,
all financial issues arising out oftheir marriage, including i\/is. Klingenstein's purported, but non-
existent, rights under the Bogus Note.

109. As and for settlement of all financial issues arising out of both actions, and
leaving aside the division of the articles of tangible personal property acquired by i\/is.
Klingenstein and Plaintiff during the parties’ marriage, Plaintiff received:

a. The Distributive Award in the amount of $500,000 (as increased by
COLA), payment of which had already been made to Plaintiff pursuant to stipulations dated
March 14, 2014 and August 1, 2014);

b. A further distributive award of $4.4 i\/iillion;

c. Ownership of the iviaine Home, as well as a parcel of land owned by
i\/is. Klingenstein, having an aggregate, approximate fair market value of$1.25 i\/lillion.

110. in addition to the benefits conferred upon Plaintiff referred to in paragraph
109 above, (a) Plaintiff retained his ownership interest in NEAT, (b) Plaintiff received from iVis.

Klingenstein her ownership interest in Key Lighting, LLC, which then held an equity interest in

32

NEAT, and (c) |\/is. Klingenstein undertook to discontinue the Action on the Bogus Note with
prejudice and to deem the Bogus Note to be fully satisfied.

111. Thus, the settlement reached by i\/is. Klingenstein and Plaintiff conferred
upon Plaintiff cash and property having a value in excess of $6,250,000 - a value which took into
account the facts that (a) there was some value in i\/is. Klingenstein's ownership interest in Key
Lighting, LLC and (b) although i\/is. Klingenstein had never made ”S4.0 i\/lillion in loans” to NEAT,
in a series of more than 20 transactions during the period from 2005 through 2008, i\/is.
Klingenstein had transferred the aggregate sum of approximately $1.5 i\/iillion to NEAT, which
NEAT’s general ledger recorded as loans (the ”Presumptive Loans”)

112. But for Plaintiff's recognition of the Presumptive Loans, the additional
distributive award to Plaintiff would have been substantially in excess of $5.0 i\/iillion and, thus,
the value of the cash and property which Plaintiff would have retained and/or received in
resolution of the financial issues arising out of the Divorce Action and the Action on the Bogus
Note would have exceeded $7.0 i\/iiilion.

113. The terms of the settlement reached between i\/is. Klingenstein and Plaintiff
demonstrate the accuracy of Plaintiff's characterization of Def. Cohen’s December 4, 2013
proposal as the ”Bad Faith Proposal" and the application made by Def. Cohen Clair, Def. Cohen,
and Def. Simpson, on behalf of i\/ls. Klingenstein to the Divorce Court for enlargement of iVis.
Klingenstein's time to serve process in the Divorce Action for an additional period of 120 days

(untii March 27, 2014) as the ”Deceitful Application."

33

114. The Settlement Agreement contains no provision by which Plaintiff releases
Def. Cohen Clair, Def. Cohen, or Def. Simpson from any liability to him arising out of their
wrongful acts described above,

(11) Def. Cohen Clair, Def. Cohen, and Def. Simpson Have Violated Section 487 of the New York
Judiciary Law and Plaintiff is Entitled to Recover Treble Damages from Them

115. New York judiciary Law Section 487 provides as follows:
An attorney or counselor who:

1. ls guilty of any deceit or collusion, or consents to any deceit or collusion,
with intent to deceive the court or any party, or

2. Willfully delays his client's suit with a view to his own gain; or, willfully

receives any money or allowance for or on account of any money which

he has not laid out, or becomes answerable for

is guilty of a misdemeanor, and in addition to the punishment prescribed

therefor by the penal code, he forfeits to the party injured treble

damages, to be recovered in a civil action,

116. As a matter of law, an attempt by an attorney or counselor to deceive a
court violates Section 487 of the iudiciary Law, even if such attempt is unsuccessful. ($ee,
Amalfitano v. Rosenberg, 12 N.Y.3d 8 (2009); see also, Amalfitano v. Rosenberg, 572 F.3d 91
(2009); 533 F.3d 117 (2"°' Cir. 2008); and 428 F. Supp. 196 (S.D.N.Y. 2006).

117. The foregoing paragraphs of this Complaint show that Def. Cohen Clair, Def.
Cohen,’ and Def. Simpson submitted the Simpson Aff. and the Deceitful Application to the
Divorce Court with the intent to deceive it into issuing the EX Parte Order based upon the

untruthful statements that service of process upon Plaintiff would threaten or undermine

settlement negotiations between i\/is. Klingenstein and Plaintiff and that enlargement of iVis.

34

Klingenstein's time to serve process upon Plaintiff in the Divorce Action would be in Plaintiff's
best interests, as well as in the best interests of i\/is. Klingenstein.

118. in the event Judge Schoenfeld had rejected the Deceitful Application, iVis.
Klingenstein would have been unable to serve process in the Divorce Action upon Plaintiff on or
before November 27, 2013, the 120th day after commencement of the Divorce Action and,
consequently, upon commencement of the Second Divorce Action, the Distributive Award
payable to Plaintiff would have been 51 i\/iiilion (as increased by COLA), not $500,000 (as
increased by COLA).

119. Thus, the damage suffered by Plaintiff- $500,000 (as increased by COLA)
and legal fees incurred by Plaintiff in making the Vacate l\/iotion - was the proximate result of
Defendants’ violation of New York Judiciary Law Section 487.

WHEREFORE, Plaintiff demands judgment against Defendants in the amount of
more than 51,500,000; i.e., (a) $500,000 (as increased by COLA) and counsel fees incurred by
Plaintiff in connection with the Vacate i\/iotion) multiplied by 3, pursuant to the provisions of
New York Judiciary Law Section 487, and (b) counsel fees incurred by Plaintiff in connection
with this action.

Dated: New York, New York
GCtober 18, 2018

 

623 Fifth Avenue
New York, NY 10022

35

VERIFICATION

C. i\/.iICHAEL MARTELL, declares under penalty of
perjury of the laws of the United States of America that l am the
Plaintiff in this action; that l have personal knowledge of the
factual matter set forth in the foregoing Complaint; that to the
best of my knowledge those matters are true and correct; and
that l would competently testify to those same matters if called

upon to do so.

-Pvfiehaei-Manteli-
digin iAic'_W<€L- AMQ-TZY-L

 

lDll°(ll&

Dated: October 16, 2018
Scarborough, Maine

36
State oiMaine County of 6 mla ~\¢/&

The foregoing instrument was acknowledged before me
this l'\ of 6 1305 `Z ~’- l`e
byJ‘\/cr d»:let.m \i/cei.t \M isn

signed
/GR`§GOR/ Y.S ABBOTT i\iOTARY PUBl_iC STATE OF MAiNE
Niy commission expires

 

 

 

Gregory S. Abbott
Notary Pubiic
State of Maine
1va Commission Expires .lanuary 29. 2025

